El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
La Sucesión de Salvador Pérez y Pérez había arrendado el edificio marcado con el número 1465 en la Avenida Ponce de León de Santurce, Puerto Rico, a Felipe López, quien ex-plotaba en el mismo un negocio de mueblería bajo el nombre comercial de Borinquen Furniture Co. López vendió ese ne-gocio a Tomás E. Gual aquí codemandado y apelado. En un recurso de sentencia declaratoria resolvimos que Gual poseía el indicado inmueble en virtud de un contrato verbal de' arren-damiento celebrado entre él y Rosa Pérez Pérez y su esposo Salvador Pérez y Pérez, causante este último de los aquí de-mandantes y apelantes. Gual v. Pérez, 72 D.P.R. 609. Con-tinuó Gual con el negocio de mueblería operándolo bajo el mismo nombre de Borinquen Furniture Co. A fines de junio de 1951 y en meses subsiguientes la corporación doméstica Borinquen Furniture Co., Inc., remitió por correo al admi-nistrador de la Sucesión de Salvador Pérez y Pérez, cheques *961librados por dicha corporación en pago de los cánones de arrendamiento del inmueble arrendado a Gual. (1)
Los arrendadores se negaron a aceptar estos pagos ale-gando que ellos no habían dado su consentimiento al arrenda-tario Gual para que éste subarrendara el inmueble a la corpo-ración Borinquen Furniture Co., Inc., domiciliada en el Edi-ficio Ribot, núm. 1103 de la Ave. Ponce de León en San-turce. Gual procedió entonces a depositar dichos cánones en el Tribunal Municipal, Sala de San Juan.
Así las cosas, la Sucesión de Salvador Pérez y Pérez in-terpuso demanda de desahucio contra Tomás E. Gual y la Borinquen Furniture Co., Inc., alegando dos causas de acción, a saber:
(1) Subarrendamiento del inmueble sin el consentimiento de los arrendadores, y
(2) Falta de pago de los cánones de arrendamiento que fueron depositados en el Tribunal Municipal.
*962Contestaron los demandados y después de celebrarse las dos comparecencias de rigor la corte a quo dictó sentencia de-clarando sin lugar la demanda y condenó a los demandantes a pagar las costas y $150 para honorarios de abogado. Apela-ron los demandantes y estando su recurso pendiente ante nos decretamos el desahucio del demandado Gual en otro litigio entre las mismas partes. Sucn. Pérez v. Gual, 75 D.P.R. 385. En virtud de esta sentencia los demandantes y ape-lantes se encuentran en posesión del susodicho' inmueble. Esto convertiría el presente recurso en ilusorio a no ser por el pronunciamiento que contiene la sentencia apelada conde-nando a los apelantes al pago de las costas y honorarios de abogado.
La corte a quo resolvió que Gual no había cedido el uso ni subarrendado el inmueble en litigio y que todavía Gual conti-nuaba poseyéndolo. Al efecto concluyó que si bien Gual pro-cedió en unión a su esposa, madre, hermana y tía “a incorpo-rar una corporación que se llama Borinquen Furniture Co., Inc., sucesora del nombre del negocio (trade name) de la Borinquen Furniture Co., de cuyo capital en acciones posee el 85% el señor Tomás E. Gual, .... existe entre el demandado Tomás E. Gual y la Borinquen Furniture Co., Inc., una casi total identidad e interés, pudiendo concluirse que el cambio en el nombre del negocio (trade name) no altera ni desvirtúa las responsabilidades anteriores de la Borinquen Furniture Co., por tratarse del mismo negocio y de la misma persona.”
 Tanto de la prueba creída por la corte a quo, como de las conclusiones de ésta, se desprende que el negocio de mueblería sito en el local arrendado a Gual lo explotaba ahora la corporación Borinquen Furniture Co., Inc., de la cual es presidente Gual; que la indicada corporación tiene empleados suyos trabajando en dicho negocio (T. E., pág. 43) ; que la corporación tiene un capital autorizado de $200,000, del cual se ha pagado $70,000 en acciones expedidas; que de estas acciones Gual posee el 85.08 por ciento (402 acciones de $100 cada una de un total de 707) y el resto las posee y es dueña de *963ellas una hermana de Gual (T. E., página 51); que el intento de pago de los cánones correspondientes a los meses de junio, julio y agosto de 1951 lo hizo la corporación Borinquen Furniture Co., Inc., mediante cheques librados por ella, y que ante la negativa de los arrendadores a aceptar dichos cheques, Gual consignó personalmente el importe de dichos cánones en el Tribunal Municipal.
No podemos convenir con el tribunal sentenciador en que lo único que ha ocurrido aquí respecto al negocio de mueblería que existe en el local arrendado, ha sido un mero cambio de nombre comercial.
Sabido es que una corporación tiene personalidad jurídica separada y distinta a la de sus accionistas y que la regla general es al efecto de que la existencia de la corporación, indepen-dientemente de sus accionistas, no puede ser ignorada o des-cartada (disregarded). Sec. 3 de nuestra Ley de Corpora-ciones Privadas (Ley núm. 30 de 9 de marzo de 1911 [pág. 93], según ha sido enmendada) ; art. 27(2) del Código Civil (ed. 1930) ; 1 Fletcher, Cyclopedia Corporation, (Ed. Permanente, sec. 28, pág. 103 y 104; 1 Thompson on Corporations, sec. 9, pág. 14; 13 Am. Jur., sec. 70, pág. 213; Swiggett v. Swigget, Inc., 55 D.P.R. 76; Sprouse v. C.I.R., 122 F.2d 973; Re Mt. Sinai Hospital, 164 N. E. 871; International Shoe Co. v. Washington, 326, U.S. 310, 90 L. ed. 95; State on Information of Mc Kittrick ex rel. California City v. Mo. Utilities Co., 96 S.W. 2d 607. (2) Hay, sin embargo, algunas excep-ciones a esta regla. Según se dijo en Swiggett v. Swiggett, Inc., supra, citando de un caso de California, los actos y obli-gaciones de una corporación pueden considerarse como actos de una persona particular y viceversa, siempre que concurran las siguientes circunstancias: “Primero: Que la corporación no sólo esté influenciada y gobernada por esa persona, sino que haya entre ellas, tal identidad de interés y propiedad, que la corporación y la persona se hallen confundidas; segundo: *964que los hechos sean de tal naturaleza que el sostener la ficción de dos entidades distintas, bajo las circunstancias especiales del caso, equivalga a sancionar un fraude o promover una injusticia.” (3) Véase además, 1 A.L.R. 610; 34 A.L.R. 597; y casos citados en el “Blue Book” de A.L.R., Volumen Permanente, págs. 338 a 342 y Volumen Permanente núm. 2, pág. 85; 1 Fletcher, ob cit, sec. 41, pág. 134; 1 Thompson, ob cit, sec. 10, pág. 16.
 Aparentemente aquí no se trata de ninguna de las excepciones que justifiquen el que se descarte o ignore la existencia de la corporación independientemente de sus accionistas. El primero en establecer la distinción es el propio Gual. Recuérdese si no que cuando la corporación le escribe a los arrendadores enviándole un cheque suyo para pagar el canon de arrendamiento y aquéllos lo rechazan, entonces Gual, a nombre propio y no en el de la corporación, hace la consignación del canon en el Tribunal Municipal. Puede argüirse que si Gual y la corporación eran la misma persona, el hecho de que Gual hiciera la consignación a nombre propio carece de importancia. Sin embargo, es significativo que Gual no insistiera en que los pagos ofrecidos por la corporación, eran sus propios pagos y no el de una subarrendataria.
Por otro lado, la defensa de identidad de personas, levan-tada por Gual, equivale a permitir a los accionistas deter-minar por ellos mismos, según convenga a sus intereses, cuándo es que la corporación tiene personalidad independiente y cuándo es que está confundida con sus accionistas. La doc-trina de “rasgar el velo corporativo”, hasta donde sepamos *965persigue un propósito distinto. Es dudoso o por lo menos muy debatible que bajo los hechos de este caso deba considerarse que los actos de la corporación, en tanto se refieren al disfrute del uso del local arrendado, son los actos de Gual, cuando todos los indicios de la prueba son que para otros fines, la corpora-ción tiene personalidad distinta a la de sus accionistas. Lo menos que puede decirse es que el texto de las cartas escritas por la Borinquen Furniture Co., Inc., a los arrendadores, pro-veían a éstos información suficiente al efecto de que el negocio de mueblería establecido en el local arrendado a Gual, era explotado ahora por una corporación, y no por Gual. Ello era por lo menos un indicio razonable de que Gual había vio-lado nuestra Ley de Alquileres Razonables al subarrendar la propiedad aquí en litigio sin el consentimiento o la autoriza-ción escrita de los arrendadores, causa ésta que da lugar al desahucio. Art. 12 A (3) de la Ley núm. 201 de 15 de mayo de 1948 (pág. 575).
El art. 30 de la Ley de Alquileres Urbanos (4) de España también prohíbe el subarriendo de locales de negocio sin la autorización expresa y escrita del arrendador. Interpretando dicho artículo se dijo por el Tribunal Supremo de España, lo siguiente:
“2) Sea cual fuere la calificación jurídica que pueda merecer la constitución de una sociedad por el inquilino con tercera persona, dando así origen a una nueva personalidad que de hecho venga ejerciendo la industria en el local arrendado, será evidente que para la introducción de esa nueva personalidad en dicho local precisa el consentimiento del propietario.” (Sentencia de 6 de febrero de 1948, Revista General de Legislación y Jurispruden-cia, tomo 21, pág. 402.)
Las decisiones de los tribunales americanos respecto a cuándo se considera violado un convenio que prohíbe subarren-*966dar, no son uniformes. Muchas cortes sostienen que el con-venio no ha sido violado en las siguientes situaciones:
l9 Cuando el arrendatario se asocia con otro entrando el úl-timo en el disfrute del local;
29 Cuando el arrendatario (una sociedad) admite o pierde socios, y
39 Cuando la sociedad termina y uno de sus socios adquiere la posesión del local.
Otras cortes sostienen lo contrario. 51 C.J.S., see. 33, pág. 546. No debe olvidarse, al considerar estas decisiones que la sociedad (partnership) del derecho americano no tiene personalidad jurídica independiente. Sin embargo, se ha con-siderado que constituye una violación del convenio el traspaso a una corporación por una sociedad del arrendamiento de un local de negocio. Rubin v. Leosatis, 166 Atl. 428.
La acción de desahucio debió prosperar y en su consecuen-cia, la sentencia apelada debe ser revocada y en esa forma exonerados los demandantes apelantes del pago de las costas y honorarios de abogado. Por lo demás, la resolución de este recurso, según dijimos antes, carece de finalidad práctica.

Se dictará sentencia revocando la apelada pero sin incluir en ella pronunciamiento alguno en cuanto al desahucio, con costas a los demandados.

El Juez Asociado Sr. Belaval no intervino.

(1) El texto de la primera carta y del cheque remitido por la Borinquen Furniture Co., Inc., a la Sucesión de Salvador Pérez y Pérez, son como sigue:
“Junio 28, 1951
“Correo Certificado con Acuse de Recibo
“Sr. Salvador J. Pérez, Administrador,
“Sucn. Pérez,
“Muñoz Rivera Núm. 1208
“Río Piedras, P. R.
“Estimado señor:
“Tenemos el gusto de incluirle nuestro cheque núm. 228 debidamente certificado por la suma de $218 que cubre la renta del mes de Junio de 1951, por el local que ocupa esta mueblería en Ponce de León núm. 1465 en Santuree.
“Esperando sea todo de su entera conformidad, quedamos, de Ud.,
“Atentamente,
“Borinquen Furniture Co., Inc.,
“por (fdo.) R. Serrati”
Santuree, P. R. Junio 28/1951 “Núm. 228
Borinquen Furniture Co., Inc. “Renta mes de junio
1951 local de Ponce
Ave. Ponce de León 1103 — Tel. 2-0707 de León Núm. 1465,
Santuree, Puerto Rico.
“Páguese a la orden de Salvador J. Pérez, Administrador — $218.00
“218.00 Dólares
“The Royal Bank of Canada (Fdo.) T. E. Gual
“Santuree, P. R. — 59-294 Presidente”


(2)Para otros casos véase Permanent A.L.R. Digest, Vol. 3, págs. 891 a 893.


(3) Esta doctrina, llamada “rasgar el velo corporativo” se ha aplicado entre otros, en los siguientes casos:
(1) En la evasión del pago de contribuciones; (2) cuando se confun-den los negocios de la corporación con el de los accionistas como por ejem-plo si los accionistas hacen negocios sin intentar mantenér los negocios corporativos separados de sus negocios personales; (3) para evadir el cumplimiento de obligaciones; (4) cuando la corporación se organiza con capital insuficiente para satisfacer sus deudas; (5) para evadir disposi-ciones’legales.
Véase Cruz v. Ramírez, 75 D.P.R. 947.


(4)Dicho artículo dispone:
“Art. 30. El subarriendo de locales de negocio exigirá siempre la autorización expresa y escrita del arrendador.”